WADE, Justice.
This is an appeal by Robert ,W. Young from an order of the District Court of Utah County refusing to grant his petition for a writ of habeas corpus because the petition failed to allege any facts to warrant the issuance of such writ. Affirmed.
Without going into details we deem it sufficient to say the petition alleged facts similar to those urged in Hughes v. Turner, et al.,1 in which it was held that the treatment complained of did not constitute cruel and unusual punishment entitling the petitioner to a writ of habeas corpus. For the reasons stated therein, we affirm the court s action in this case.-
HENRIOD, C. J., and McDONOUGH, CALLISTER and CROCKETT, JJ., concur.

. Utah, 378 P.2d 888.